Case 1:19-cv-03869-GBD-OTW Document 47 Filed 11/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABRAHAM ROJAS ORTIZ, LUIS BELISARIO _ :
GUAMAN CHIMBORAZO, and PEDRO JAVIER :
ROSALES ROJAS, individually and on behalf of

others similarly situated,

 

Plaintiffs, : ORDER
-against- :

: 19 Civ. 03869 (GBD) (OTW)
240 BBJ PUB INC. (D/B/A JACK DOYLE'S IRISH:

PUB), LAML LLC (D/B/A JOHN SULLIVANS
BAR & GRILL), JOHN CREEGAN, BRENDAN
CREEGAN, AND, BRENDAN DONOGHUE,

Defendant.

GEORGE B. DANIELS, District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: November 4, 2020
New York, New York

SO ORDERED.

6 Dow

B. DANIELS
STATES DISTRICT JUDGE

    

 
